Citation Nr: 1739806	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO. 11-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a liver disorder, also claimed as hepatitis C.

2. Entitlement to service connection for diabetes mellitus, to include as secondary to a liver condition.


REPRESENTATION

Veteran represented by:	Office of Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran and his spouse toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDING OF FACT

The Veteran's liver disorder and diabetes mellitus did not manifest in service, were not continuous since service, were not shown to a compensable degree within one year of separation from service, and are not etiologically related to his active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a liver disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for diabetes mellitus, to include as secondary to a liver disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by June 2009 and November 2009 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records to obtain. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded an in-person VA examination in December 2010, and his file was reviewed by a VA examiner in May 2017. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examinations and accompanying medical opinions are adequate to decide the Veteran's claims. 

The claim was remanded in April 2015 in order to retrieve the ship and deck logs from the Veteran's period of active duty, and for an addendum VA opinion regarding the nature and etiology of the Veteran's liver condition and diabetes mellitus. The Veteran's records were retrieved and an addendum VA opinion was provided in May 2017. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service connection 

The Veteran contends that his liver condition is a result of exposure to hepatitis in service, and that his liver condition caused his diabetes mellitus. The preponderance of the evidence is against the claims, and the appeal will be denied.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes mellitus and cirrhosis of the liver are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

Service connection for a Liver Disorder

The Veteran contends that his cirrhosis of the liver is a result of his active service and has proposed two theories of entitlement. First, the Veteran contends his cirrhosis of the liver is a result of a hepatitis outbreak aboard his ship. Alternatively, the Veteran contends that his cirrhosis of the liver is a result of vaccination by air gun in service.

The Veteran demonstrates a current disability. The Veteran was first diagnosed with cirrhosis of the liver in March 2009.

The Veteran first contends that his cirrhosis of the liver was caused by a hepatitis outbreak while on active duty. The Veteran points to his service treatment records which note treatment using gamma globulin, used to treat those exposed to Hepatitis A. The Veteran also provided an August 2009 statement from a fellow servicemember, contending that he and the Veteran were quarantined in service due to possible exposure to hepatitis through contaminated food, and treated with unspecified shots. 

However, ship and deck logs from the Veteran's active service do not document a hepatitis outbreak aboard the ship. A July 2010 letter from the National Archives and Records Administration confirms that no records reporting a hepatitis outbreak during the Veteran's active duty were found. 

The absence of such records is highly probative and tends to show that the Veteran's account is not credible. Such and "outbreak" of hepatitis would surely have been recorded by Naval authorities, had it occurred. See generally Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (in claim of service connection, recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)(the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

Alternatively, the Veteran contends that his cirrhosis of the liver is a result of hepatitis C exposure, due to vaccination using an air gun. 

VA has recognized risk factors for hepatitis C, include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker and various kinds of percutaneous exposure, such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. See Veterans Benefits Administration (VBA) letter 211B (98-110), November 30, 1998.

A VA Fast Letter, issued in June 2004 (VBA Fast Letter 04-13, June 29, 2004), identified key points that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987). 

In addition, VBA Fast Letter 04-13 states:

While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission. The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases. These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. [...] The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible[...]

VBA Fast Letter 04-13 (June 29, 2004).

However, upon VA examination in December 2010, the VA examiner opined that the Veteran's liver condition was not etiologically related to his active service. The examiner noted that there was no pathology report accompanying the Veteran's liver transplant, but a diagnosis of non-alcoholic steatohepatitis cirrhosis was raised. The examiner further opined that, if the non-alcoholic steatohepatitis cirrhosis was the cause of the Veteran's liver failure, it was unlikely to be a direct result of the Veteran's active service.

In an addendum opinion in May 2017, a separate VA examiner reviewed the case file and the December 2010 VA examination report, and opined that the Veteran's liver condition was not etiologically related to his active service. The examiner noted the Veteran's possible exposure to food-borne hepatitis in service. However, he opined that the Veteran was deemed to be in good health at separation which suggested a full recovery from any acute hepatitis. Additionally, the examiner noted that acute hepatitis related to food or water-borne exposures does not lead to chronic hepatitis in otherwise healthy individuals.

The examiner also acknowledged the Veteran's in-service air gun vaccination, but ruled out a connection between it and development of the disorder. The physician noted that subsequent serologic testing for hepatitis C infection on at least three occasions confirmed that the Veteran was not exposed to or infected with the hepatitis C virus. The examiner further opined that the Veteran's liver disorder is consistent with the diagnosis of nonalcoholic fatty liver disease or nonalcoholic steatohepatitis as the chronic liver disease that promoted progression to cirrhosis and development of hepatocellular carcinoma. The examiner indicated that nonalcoholic fatty liver disease and nonalcoholic steatohepatitis commonly accompany conditions such as coronary artery disease, weight gain, and hypertension, which the Veteran exhibited prior to his liver transplant. The examiner further noted that although individuals with cirrhosis or chronic liver disease who are exposed to acute hepatitis can experience an acute worsening of liver disease, acute hepatitis in otherwise healthy individuals is often a self-limited process with infected individuals expected to make a full recovery. The examiner further observed that at the time of the Veteran's possible exposure, he would have been expected to make a full recovery. 

The December 2010 and May 2017 VA examiners provided opinions that preponderate against the Veteran's claims. As opposed to the summary opinions discussed below, the opinions provided by the VA examiners are thoroughly-explained, based on apparent review of the current medical science and constitute highly probative evidence. The VA examiners reviewed the claims file and provided medical opinions supported by adequate rationale.

A VA clinician opined in January 2009 that the Veteran's liver disorder was a result of his hepatitis exposure in service. The clinician noted that fire damage to the Veteran's ship prior to the Veteran's service could have resulted in copious amounts of toxins, and this must be considered a remote possibility as "there is no explanation for the Veteran's cirrhosis except hepatitis exposure." The clinician did not further elaborate on his opinion as to its scientific bases. Additionally, the fire the clinician referred to occurred in 1967, 3 years prior to the Veteran's active service. Therefore, the clinician's statement is not factually accurate, and therefore not medically competent. 

The Veteran submitted a February 2011 statement from his treating physician Hazem Ashhab, M.D. The physician stated that the Veteran's cirrhosis could have been connected to the Veteran's exposure to hepatitis during service. However, the physician's statement is provided in speculative terms and is, therefore, not persuasive. See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Veteran contends that his cirrhosis of the liver is a result of exposure to hepatitis in service, and thus, that there were characteristic manifestations of the disease since service separation. However, the Veteran was first diagnosed with cirrhosis of the liver in March 2009, approximately 37 years after service. His service treatment records are absent of any symptoms of, diagnosis of, or treatment for cirrhosis of the liver. As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of a liver disorder in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for a liver disorder may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Absent competent, credible, and probative evidence of a nexus between the Veteran's cirrhosis of the liver and his active service, the Board finds that his cirrhosis of the liver is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for a liver disorder is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Service Connection for Diabetes Mellitus

The Veteran contends that his diabetes mellitus is a result of his liver disorder. However, as the Board has determined that the Veteran's liver disorder is not related to his active service, service connection on a secondary basis is not appropriate. Further, the record does not contain any competent medical evidence suggestive of a direct nexus between the Veteran's military service and his diabetes mellitus.

The May 2017 VA examiner noted that, although the Veteran presented with risk factors for diabetes mellitus prior to his liver transplant, the need for immune suppression after his transplant is an "almost certain" key contributor to his diabetes mellitus. The Veteran's service treatment records are absent of any symptoms of, diagnosis of, or treatment for diabetes mellitus. The Veteran was diagnosed with diabetes mellitus in July 2009, more than 37 years after service. The Veteran himself does not contend that his diabetes is a result of his active service, and states that he was informed that his diabetes mellitus was a result of treatment of his liver disorder. 

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of diabetes mellitus in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for diabetes mellitus may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Absent competent, credible, and probative evidence of a nexus between the Veteran's diabetes mellitus and his active service, the Board finds that his diabetes mellitus is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for diabetes mellitus is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for a liver disorder is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


